Citation Nr: 0212752	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-20 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin disorder of 
the feet, including athlete's feet, as attributable to 
exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

In April 1987, the Board of Veterans' Appeals (Board) denied, 
in part, service connection a skin disorder of the feet, 
including athlete's feet.  The issue of a skin disorder was 
denied on a direct basis and due to Agent Orange.

In September 1997, the Board denied service connection for a 
skin disorder, including a skin condition of the feet, on a 
direct basis and due to Agent Orange.  The Board's de novo 
review of the claim was based on the fact that there had been 
changes in VA laws and regulations pertaining to Agent Orange 
since the April 1987 Board decision.  The Board also noted 
that the veteran's claim encompassed a skin disorder of the 
entire body, including his feet, thus warranting a de novo 
review of the issue.

This matter comes before the Board on appeal from a March 
1999 decision by a regional office (RO) of the Department of 
Veterans Affairs (VA) which, in part, found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a skin disorder of the feet, 
including athlete's feet.  A personal hearing before the 
undersigned member of the Board was held in Washington, D.C. 
in February 2001.  A transcript of the hearing is of record.  

The Board entered a decision in August 2001 which determined, 
in part, that new and material evidence had not been 
submitted to reopen a claim of service connection, on a 
direct basis, for a skin disorder of the feet, including 
athlete's feet.  Further, the Board determined that the 
veteran and his representative, at the hearing on appeal, had 
argued that the skin condition of the veteran's feet might be 
attributable to exposure to herbicides in service.  VA is 
required to consider a claim on all bases raised by the 
claimant, and the RO had not yet considered whether new and 
material evidence had been submitted to reopen a claim of 
service connection skin disorder of the feet, including 
athlete's feet, on the basis of exposure to herbicides in 
service.  Accordingly, the Board remanded the case for due 
process reasons.  The RO issued a supplemental statement of 
the case in February 2002 denying service connection for a 
skin disorder of the feet, including athlete's feet, on the 
basis of exposure to herbicides in service.  


FINDINGS OF FACT

1.  The Board's decision of September 1997 was the most 
recent denial of the claim of service connection for a skin 
disorder of the feet, including athlete's feet, as 
attributable to exposure to herbicides in service.

2.  Evidence received subsequent to the September 1997 
decision is either cumulative or redundant of evidence then 
of record or is not so significant that it must be considered 
with all the evidence of record.


CONCLUSIONS OF LAW

1.  The September 1997 decision of the Board denying 
entitlement to service connection for a skin disorder of the 
feet, including athlete's feet, as attributable to exposure 
to herbicides in service is final.  38 U.S.C.A. §§ 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2001).

2.  Evidence submitted since the Board denied entitlement to 
service connection for a skin disorder of the feet, including 
athlete's feet, as attributable to exposure to herbicides in 
service is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2001), 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that the veteran was seen for a 
rash on his face in January 1969.  The impression was lichen 
planus.  In October 1970 he was seen for a sore right foot.  
He was treated for athlete's foot with Tinactin.  The report 
of his medical examination for separation from service in 
December 1970 is negative for a skin condition.

A summary of the veteran's hospitalization in August 1971 
shows that he was treated for a condition unrelated to the 
medical condition being considered in this appeal.  
Examination of his skin during this hospitalization showed no 
abnormalities.

A report of medical history completed by the veteran at the 
time of a medical examination for enlistment into the United 
States Army Reserve in March 1975 shows no skin problems and 
a skin condition was not found on examination.

A medical report from Paul H. Cook, M.D., dated in May 1985, 
notes that the veteran was treated for dermatophytosis of the 
feet in 1975.

The veteran underwent a VA dermatological examination for 
residuals of exposure to Agent Orange in June 1985.  The 
diagnoses were tinea pedis and tinea cruris.

By rating action in November 1985, the RO denied, in part, 
service connection for a skin disorder of the feet, including 
athlete's feet.  The skin disorder was denied on a direct 
basis and due to Agent Orange.

The veteran testified at a hearing at the RO in May 1986.  
His testimony was to the effect that he had a skin condition 
of the feet due to exposure to Agent Orange in Vietnam.

A decision by the Board in April 1987 denied, in part, 
service connection for a skin disorder of the feet, including 
athlete's feet on a de novo basis.  In that decision, the 
Board determined that a chronic skin disorder of the feet, 
including athlete's foot, was not demonstrated in service and 
that recognized residuals of exposure to Agent Orange were 
not currently shown.

VA medical reports of the veteran's outpatient treatment from 
1985 to 1990 show treatment primarily for disorders unrelated 
to the condition being considered in this appeal.  A report 
of treatment in March 1985, shows assessments of tinea cruris 
and tinea pedis.

By rating action in December 1994, the RO denied service 
connection for a skin disorder due to Agent Orange.  The de 
novo review was initiated as a result of the Agent Orange Act 
of 1991.  The veteran perfected an appeal to this decision in 
May 1995.

The veteran testified at a hearing in May 1995 to the effect 
that he was exposed to Agent Orange in Vietnam and that he 
has had skin problems since this exposure.

A decision by the Board in September 1997 denied service 
connection for a skin disorder, including a skin disorder of 
the feet on a direct basis and due to exposure to Agent 
Orange.  The Board's de novo review was due to changes in VA 
laws and regulations pertaining to Agent Orange claims and 
the fact that the veteran's claim was for a skin disorder of 
his entire body.  In that decision, the Board determined that 
the veteran's skin conditions in service were acute and 
transitory and resolved without residual disability; further, 
that the veteran's current skin condition, first found many 
years after service, was not related to an incident of 
service, including the treated skin conditions and exposure 
to Agent Orange.

A VA outpatient report in June 1998 shows that the veteran 
was seen for an infection of the toes of both feet.  The 
veteran reported that the infection started three months 
earlier and that ointments had not been very helpful.  The 
impression was fungal infection.

Added to the claims file were copies of the veteran's service 
medical records and a duplicate copy of a May 1985 letter 
from Dr. Cook.

VA outpatient records from a VA medical facility (including 
some duplicates), associated with the claims file in February 
1999, show that the veteran was seen on several occasions for 
various medical problems, including foot problems from 1998 
to 1999.  VA outpatient records from a VA medical facility, 
associated with the claims file in November 2001, reflect the 
veteran's treatment in August 2001 for tinea pedis.  

Added to the record in November 2001 was a statement from 
Celena L. Davis, who indicated that the veteran was her 
father.  She recalled that, as a child, she witnessed the 
peeling and flaking of skin from her father's feet.

The veteran testified before the undersigned member of the 
Board sitting in Washington, DC in February 2001.  In 
testimony, he stated that he had chronic problems with his 
feet since service.  He was treated for athlete's foot during 
service.  He self-treated for fungus between the toes ever 
since leaving service in 1971.  He first sought medical 
treatment for athlete's foot in 1985.  He had been in areas 
of Vietnam where Agent Orange was sprayed, and his feet were 
exposed to Agent Orange when the chemical penetrated his 
shoes.

Added to the record at the hearing was a report of the 
veteran's treatment in June 2000 at a private medical 
facility.  He was treated for a condition unrelated to the 
condition being considered in this appeal.  He waived initial 
RO consideration of the additional evidence.  


II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

By the July 1999 statement of the case and the February 2002 
supplemental statement of the case provided the appellant, 
the RO has furnished him the pertinent laws and regulations 
governing the claim and reasons for the denial of his claim.  
Also, in a letter dated in October 2001, the RO specifically 
informed the veteran of what information he needed to provide 
in the event that there were outstanding private treatment 
records that VA needed to retrieve.  The veteran was 
alternately advised that he could obtain the records himself 
and send them to the RO.  Further, he was advised that the RO 
would obtain VA medical records identified by the veteran.  
Accordingly, the statutory and regulatory requirement that VA 
notify a claimant as to what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA, has been met.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Additionally, pertinent post-service medical records have 
been associated with the record to the extent feasible.  
Furthermore, the appellant has had the opportunity to testify 
at a hearing.

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran seeks to reopen his claim for service connection 
for a skin disability, claimed as secondary to herbicide 
exposure.  This claim was last denied within a September 1997 
Board decision.  The veteran did not appeal the decision to 
the United States Court of Appeals for Veterans Claims.  As 
such, the Board's decision is final.  38 U.S.C.A. § 7104 (b).  

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304; Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The law 
provides a presumption of service connection for certain 
diseases, including chloracne or other acneform disease 
consistent with chloracne, which become manifest after 
separation from service in veterans who served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2002).  However, the presumption is a rebuttable 
one.  38 C.F.R. § 3.307(d) (2001).

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  67 Fed. Reg. 42600 (2002).

Prior to December 27, 2001, if any of the diseases listed in 
38 C.F.R. § 3.309(e) became manifest in a veteran who served 
in Vietnam after he had separated from service (subject to 
certain periods of time for certain diseases), the veteran 
was presumed to have been exposed to an herbicide agent, and 
service connection could be granted for the disease provided 
"that the rebuttable presumption provisions of § 3.307(d) 
were also satisfied."  38 C.F.R. §§ 3.307(a)(6)(i), (ii), 
(iii), (d), 3.309(e); see McCartt v. West, 12 Vet. App. 164, 
168 (1999) (noting that, unless a veteran developed one of 
the diseases enumerated in the law as attributable to 
herbicide exposure, the veteran was not presumed to have been 
exposed to herbicides).  Effective December 27, 2001, the law 
was amended to provide a presumption of exposure to herbicide 
agents for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38 U.S.C.A. § 1116(f) (Supp. 2002).  

In this case, the veteran served in the Republic of Vietnam 
between June 1969 and June 1970; therefore, he is presumed to 
have been exposed to herbicide agents.  Although December 
2001 amendments to the law were enacted after the Board's 
decision denying the claim for service connection for a skin 
disorder due herbicide exposure, the change in the law does 
not provide any basis for reopening the veteran's claim in 
this case or for treating it as a new claim rather than as a 
claim to reopen.  Routen v. West, 142 F.3d 1434, 1441-42 
(Fed. Cir. 1998)  (Under appropriate circumstances, 
intervening change in applicable law may entitle veteran to 
consideration of claim, even though claim is based on 
essentially the same facts as those in previously adjudicated 
claim); Spencer v. Brown, 4 Vet. App. 283, 289 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994).  This is because the Board 
decision did not deny service connection based on a lack of 
exposure to herbicide exposure.  On the contrary, the 
decision mentioned that the veteran was presumed to have been 
exposed to Agent Orange.  It is pertinent to note that prior 
to the decision of the United States Court of Appeals for 
Veterans Claims (Court) in McCartt v. West, 12 Vet. App. 164 
(1999), VA Adjudication Procedure Manual M21-1, Part VI, par. 
7.20b, provided that service in Vietnam gave rise to a 
rebuttable presumption of exposure to herbicides.  It is 
assumed that the Board was following the manual provisions 
which were more liberal than the regulations.

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C.A. § 5108 (West 1991).  38 U.S.C.A. 
§ 7105(c) provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The Federal Circuit has clarified that 
§§ 7105(c) and 5108 function together to prohibit the 
reopening of claims in the absence of new and material 
evidence, where the claims in question have been denied by 
the RO and not appealed to the Board.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  New and material 
evidence is defined by regulations as follows:  

(a)  New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant 
that it must be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).  [By amendments to 38 C.F.R. 
§ 3.156(a) made in August 2001, the definition of "new and 
material" evidence was changed; however, the amendment is 
applicable only to claims to reopen filed on or after August 
29, 2001.  66 Fed. Reg. 45620-30 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a).]  

In Hodge v. West, it was noted that new and material evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.  Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

The Board also notes that during the pendency of this appeal, 
effective July 9, 2001, 38 C.F.R. § 3.309(e) was amended to 
establish presumptive service connection for Type II diabetes 
based on herbicide exposure.  66 Fed. Reg. 23168 (2001) 
(codified at 38 U.S.C.A. § 1116 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.309(e) (2002)).  However, the issue before the 
Board does not involve diabetes.  Thus, the failure to 
consider this revision would be harmless error.  

In determining if new and material evidence has been 
submitted, the VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).  

The veteran's claim for service connection for a skin 
disability was denied previously on the basis that the 
current skin disability was not related to exposure to Agent 
Orange and because there was no evidence of chloracne or 
other acneform disease.  Because the evidence submitted by 
the veteran since the last final denial fails to address this 
deficiency, the veteran's claim cannot be reopened.  Some of 
the additional medical evidence added to the record since 
September 1997 is not new, since it is duplicative of 
evidence previously considered.  Other additional medical 
evidence is new in that it was not previously of record.  
However, it is merely cumulative of medical records already 
contained in the claims file as it shows the veteran's 
continuing treatment for a fungal infection of the feet.  
Moreover, the additional medical evidence is not material 
because it does not relate his current skin disorder of the 
feet to exposure to herbicides in service and there is no 
diagnosis of chloracne or other acneform disease.  

The additional evidence added to the record since September 
1997 in the form of the veteran's testimony at a hearing in 
February 2001 is new in that it was not previously of record.  
However, it merely reiterates the veteran's previously 
considered testimony that his skin disorder of the feet is 
attributable to exposure to Agent Orange during service.  
Moreover, the veteran's assertion that his skin condition of 
the feet resulted from exposure to herbicides in service 
amounts to an opinion about a matter of medical causation.  
Lay assertions of medical causation cannot serve as the 
predicate to reopen a claim for compensation benefits.  Moray 
v. Brown, 5 Vet. App. 211 (1993).  The veteran's testimony is 
not material since it has no probative value in linking his 
current skin disorder of the feet to exposure to herbicides 
in service.

The additional evidence added to the record in the form of a 
statement from the veteran's daughter is new in that it was 
not previously of record.  To the extent that the statement 
was submitted to demonstrate that the veteran's skin 
condition of the feet is related to herbicide exposure during 
service, it constitutes a lay assertion about a matter of 
medical causation.  As noted above, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim for 
compensation benefits.  Moray, supra.  The statement from the 
veteran's daughter is not material since it has no probative 
value in linking the veteran's current skin disorder of the 
feet to exposure to herbicides in service.


For all the foregoing reasons, the Board concludes that new 
and material evidence has not been submitted to reopen a 
claim of service connection for a skin disorder of the feet, 
including athlete's feet, as attributable to exposure to 
herbicides in service.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's application to reopen the 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. 5107(b) (West 1991 and Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for a skin disorder of the feet, 
including athlete's feet, as attributable to exposure to 
herbicides in service, and the appeal is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

